*114OPINION
On Rehearing

Per Curiam:

The State Bar of Nevada has petitioned for rehearing upon our decision that Nubar Wright be reinstated to membership. [75 Nev. 111, 335 P.2d 609.]
In several respects the petition suggests that limitations and conditions should, in the public interest, be imposed upon a disbarred attorney’s right to reinstatement. There may well be merit in such suggestions. If so, they should be fixed by rule and not by decision in disregard of existing rules. Accordingly, rehearing was denied upon all such grounds.
Upon one ground only was rehearing granted. Our decision of reinstatement was contrary to recommendations of the Board of Governors made after a full hearing. The petition for rehearing asserted that the decision of the Board of Governors was based in part upon the attitude of the applicant as a witness and upon his demeanor in answering questions and that this court in reaching its judgment as to character rehabilitation had not had the opportunity of confrontation of the applicant.
We regarded this proposition as having obvious merit. Accordingly, in granting rehearing, we directed that Nubar Wright should personally state his case for reinstatement to this court and submit to questioning by a representative of the State Bar and by members of this court.
Such rehearing has now been had and this court has had the opportunity to observe the demeanor of the applicant and to judge by such observation the sincerity and good faith of his present application and of the extent of his rehabilitation.
After such observation of the applicant and consideration of his attitude, our decision of reinstatement is affirmed.